Citation Nr: 1227014	
Decision Date: 08/06/12    Archive Date: 08/10/12

DOCKET NO.  09-20 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased rating for arthritis, lumbar vertebra with arthralgia of lower back, currently evaluated as 20 percent disabling.  

2.  Entitlement to a total rating for compensation based on individual unemployability (TDIU).

3.  Entitlement to service connection for erectile dysfunction associated with arthritis, lumbar vertebra with arthralgia of lower back.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel

INTRODUCTION

The Veteran had active service from November 1948 to November 1951. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) Tiger Team in Cleveland, Ohio, which increased the rating for the Veteran's low back disability from 10 to 20 percent, effective November 25, 2008.  The RO in Roanoke, Virginia currently has jurisdiction. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to a TDIU and service connection for erectile dysfunction are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

The Veteran's service-connected arthritis, lumbar vertebra with arthralgia of lower back, is manifested by pain and limitation of forward flexion to 65 degrees or greater; without incapacitating episodes or associated neurologic impairment.  


CONCLUSION OF LAW

The criteria for entitlement to a disability rating in excess of 20 percent for arthritis, lumbar vertebra with arthralgia of lower back, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.71a, Diagnostic Codes 5235-5243 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011). 

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). 

The Court has also held that the VCAA notice requirements of 38 U.S.C.A.  § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In letters dated in December 2008 and March 2009, the RO notified the Veteran of the evidence needed to substantiate his claim.  These letters also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist him in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002). 

For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim. 73 Fed. Reg. 23,353 (Apr. 30, 2008).  In any event, the VCAA letters complied with this requirement. 

The Veteran has substantiated his status as a Veteran.  He was notified of all other elements of the Dingess notice, including the disability-rating and effective-date elements of his claims, in the December 2008 letter. 

The Court held in Vazquez-Flores v. Peake that 38 U.S.C.A § 5103(a) requires, at a minimum, that the Secretary notify the Veteran that, to substantiate an increased rating claim, the Veteran must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated sub nom, Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

The Court further held that if the diagnostic code under which the Veteran is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect that worsening has on the Veteran's employment and daily life (such as a specific measurement or test result), the Secretary must provide at least general notice of that requirement to the claimant. 

Additionally, the Veteran must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment and daily life.  Id. 

Furthermore, the Court directed that as with proper notice for an initial disability rating and consistent with the statutory and regulatory history, the notice must also provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation -- e.g., competent lay statements describing symptoms, medical and hospitalization records, medical statements, employer statements, job application rejections, and any other evidence showing an increase in the disability or exceptional circumstances relating to the disability.  Id. 

The United States Court of Appeals for the Federal Circuit (Federal Circuit) vacated the Court's decision in Vazquez-Flores v. Peake insofar as it required VA, in increased ratings claims, to provide notice of alternative diagnostic codes or potential daily life evidence.  Vazquez-Flores, 580 F.3d at 1280-81.  The Federal Circuit held that 38 U.S.C.A. § 5103(a) notice need not be Veteran specific, and that while impairment in activities of daily life may indicate impairment in earning capacity, the statutory scheme does not require such evidence for proper adjudication of a claim.  Id. 

The December 2008 letter told the Veteran that evidence of worsening could substantiate the increased rating claim.  The March 2009 letter notified the Veteran that medical or lay evidence could be submitted to substantiate his increased rating claim and was provided with specific examples.  The letter stated that the Veteran could submit letters from people who have witnessed how the claimed disabilities affected the Veteran. 

The March 2009 letter also explained that disability ratings are determined by applying VA's rating schedule under which the RO would assign a rating from 0 to 100 percent, and that it would consider evidence of the nature of the symptoms of the condition, their severity and duration, and their impact upon employment. 

There was a timing deficiency in that the March 2009 letter was provided after the initial adjudication of the claim.  This timing deficiency was cured by readjudication of the claim in a May 2009 statement of the case.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R.  § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

VA obtained all of the identified VA treatment records.  A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  In addition, the Veteran was afforded VA examinations in January 2009 and May 2012.  Although the claims file was not reviewed, the examination reports included a thorough medical history as well as clinical examination by an appropriately qualified healthcare provider, and, in turn, are adequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Law and Regulations

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10. 

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21. 

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the disability.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10. 

As in the instant case, where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. 

The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Under the general rating formula for diseases and injuries of the spine, ratings are assigned as follows: a 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; a 30 percent rating is warranted for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine; a 40 percent rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine; a 50 percent rating is awarded for unfavorable ankylosis of the entire thoracolumbar spine; and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

5235 Vertebral fracture or dislocation 
5236 Sacroiliac injury and weakness 
5237 Lumbosacral or cervical strain 
5238 Spinal stenosis 
5239 Spondylolisthesis or segmental instability 
5240 Ankylosing spondylitis 
5241 Spinal fusion 
5242 Degenerative arthritis of the spine (see also diagnostic code 5003) 
5243 Intervertebral disc syndrome

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that a 40 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  

Note (1) provides that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2011).

Pain without additional limitation cannot serve as the basis for a rating above the minimum level.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

The Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. 

Factual background

The RO granted service connection for the low back disability in a January 1953 rating decision.  Prior to the current claim, the RO had last adjudicated the level of back disability in a March 1974 rating decision, when it increased the rating from noncompensable to 10 percent.  A notice of disagreement or additional evidence was not received within the appeal period after that decision.

On November 25, 2008, the RO received the Veteran's claim for an increased rating.  There is no relevant medical or other evidence received or dated between March 1974 and the date of this claim. 

He was afforded a VA examination in January 2009.  The Veteran reported a dull constant daily aching pain, which was described as moderate.  He also claimed that he experienced decreased motion, fatigue, stiffness, weakness and spasms.  He denied any bowel or bladder incontinence as well as numbness, paresthesias and leg weakness, although he did report erectile dysfunction.    

The Veteran also described severe weekly flare-ups that lasted one to two days.  Precipitating factors were increased lifting, constant positions and sudden movements.  Alleviating factors were decreased lifting, medications and occasional heating pad.  During flare-ups, the Veteran claimed that he had difficulty ambulating and achieving daily activities.  The Veteran reported approximately three incapacitating episodes during the last 12 months.  He used a walker and could only walk approximately 200 yards.  

On physical examination, his posture was stooped, but his head position was normal and there was symmetry in appearance.  Gait was normal.  Kyphosis and lumbar flattening were observed.  There was no ankylosis.  Moreover, with the exception of tenderness on the left, no objective abnormalities of the thoracic sacrospinalis were found, including spasm, atrophy, guarding, pain with motion, tenderness on right, or weakness.  Motor, sensory and reflex examinations were normal.  

Range of motion was 70 degrees flexion, 10 degrees extension, 10 degrees lateral flexion bilaterally and 20 degrees lateral rotation bilaterally.  There was objective evidence of pain and additional limitations following repetition.  Flexion was still to 70 degrees, but extension and lateral flexion bilaterally decreased to five degrees and lateral rotation bilaterally decreased to 10 degrees.  Lesegue's sign was negative.  The examiner also noted that there were no incapacitating episodes due to intervertebral disc syndrome.  

A contemporaneous x-ray showed mild scoliosis; decreased lordosis: mild narrowing of disc spaces at T12, L1 and L2 secondary to scoliosis and spondylosis; and marked narrowing of L5-S1 disc space, bilateral facet disease at L4, L5 and S1.  The transverse processes of L5 were wide with possible pseudoarticulation.  It was noted that disc herniation was in the differential diagnosis.  

It was observed that the Veteran was a factory worker who retired in 1972 due to age.  The diagnosis was chronic low back pain and arthritis of the lumbar region.  The disability prevented exercise and sports and had a moderate affect on chores, recreation and traveling as well as a mild affect on shopping.  However, there was no affect on feeding, bathing, dressing, toileting and grooming.  It was also noted that there was increased back pain with lifting and climbing stairs.   

The Veteran was afforded another VA examination in May 2012.  The Veteran reported progressive worsening of low back pain since the last VA examination.  The pain was sharp, but did not radiate.  The Veteran described it as moderate to severe in intensity and it was associated with stiffness and reduced range of motion.  The Veteran also described moderate, weekly flare-ups.  

Range of motion testing showed 70 degrees flexion, with pain at 65 degrees; 15 degrees extension, with pain at 10 degrees; 20 degrees lateral flexion bilaterally, with pain at 15 degrees; and 25 degrees lateral rotation bilaterally, with pain at 20 degrees.  After repetitive testing, range of motion was 65 degrees flexion, 10 degrees extension, 15 degrees lateral flexion bilaterally, and 20 degrees lateral rotation bilaterally.  The examiner determined that contributing factors to additional limitation after repetitive use were less movement than normal, weakened movement, excess fatigability, pain on movement and interference with standing, stilling and/or weight bearing.  

Nevertheless on examination, there was no tenderness, guarding or muscle spasm.  Muscle strength of the hips, knees, ankles and great toes was 4/5.  There was no muscle atrophy present.  Deep tendon reflexes were normal.  Sensory examination was also normal.  Straight leg raising test was negative.  The examiner determined that the Veteran did not have any radicular pain or any other signs or symptoms due to radiculopathy.  Further, no other neurological abnormalities were found, including bowel or bladder incontinence.  

The examiner also observed that there had been no incapacitating episodes in the past 12 months.  However, the Veteran did use a cane regularly.  It was also noted that the Veteran had straightening of the lumbar sacral spine.  The examiner did note that the Veteran's low back disability impacted his ability to work in that he could not perform any physical or sedentary occupations because of back pain, reduced range of motion, stiffness, reduced ability to lift or carry more than 20 pounds, an inability to sit for more than one hour and an inability to stoop or bend repetitively.  

VA treatment records associated with the claims file do not address the severity of the Veteran's low back disability.  An August 2010 cardiology treatment record indicated; however, that the Veteran had been quite active and even mowed with a push mower recently.  

In statements of record, the Veteran reported that he experienced fatigue, decreased range of motion, stiffness, weakness, spasms and pain.  He described the pain as constant, aching and occurring daily.  He was stooped when standing and had a lumbering gait.  He reported that he was prevented from doing sports and exercise.  He also needed assistance doing chores and could not travel or do any recreation.  He could not sit, stand, bend or lay down for any length of time without pain, stiffness and spasms. 

Analysis

To warrant an evaluation in excess of 20 percent under the General Rating Formula, forward flexion of the Veteran's thoracolumbar spine would have to be limited to 30 degrees or less.  The VA examinations showed forward flexion to well beyond 30 degrees.  Both VA examinations found forward flexion to 70 degrees, with the most recent examination indicating limitation to 65 degrees based on functional factors including pain.  There is no evidence of more severe limitation of motion at any time during the appeal period.

There is no evidence of additional functional loss due to pain, weakness, fatigue, incoordination or flare-ups.  Hence, functional limitations could not serve as the basis for a finding that the Veteran has limitation of motion that would meet the criteria for a rating in excess of 20 percent.  Cf. 38 C.F.R. §§ 4.40, 4.45, 4.59.  Therefore, a rating in excess of 20 percent is not warranted based on limitation of motion.

Although the Veteran indicated at the first VA examination that he had had three incapacitating episodes in the past 12 months; he did not report the duration of the episodes.  More importantly, he has not reported and the record does not otherwise show any periods of physician prescribed bed rest.  As noted above, treatment records do not show treatment for the back disability and the VA examiner found that there had been no incapacitating attacks.  Absent evidence of physician prescribed bed rest, a higher rating is not warranted under the formula for rating intervertebral disc disease.  

With the exception of erectile dysfunction, which is discussed in the Remand section below, there has also been no evidence of neurological abnormalities associated with the Veteran's low back disability.  Sensory examinations at both VA examinations were normal.  The Veteran has not reported any radicular pain into the lower extremities or other neurologic symptoms.  The most recent examination clearly found no evidence of radiculopathy.  

Further, both VA examinations yielded clear findings that there was no associated bowel or bladder incontinence.  The May 2012 VA examination clearly stated that the Veteran did not have any other neurological abnormalities associated with his back condition.  Thus, the Board finds that a separate rating is not warranted for neurological symptoms and the Veteran's manifested symptoms associated with his low back disability are adequately contemplated in the current 20 percent rating. 

The preponderance of the evidence is against a rating in excess of 20 percent for the Veteran's service-connected arthritis, lumbar vertebra with arthralgia of lower back.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).  

Extraschedular Consideration

In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1)).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit squarely within the criteria found in the relevant Diagnostic Codes for the disability at issue.  In short, the rating criteria contemplate not only his symptoms but the severity of his disability.  For these reasons, referral for extraschedular consideration is not warranted.


ORDER

Entitlement to a rating in excess of 20 percent for arthritis, lumbar vertebra with arthralgia of lower back, is denied.  



REMAND

Entitlement to TDIU, is an element of all claims for increased ratings.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  TDIU is raised where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

TDIU is granted where a Veteran's service connected disabilities are rated less than total, but prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2011).  The provisions of 38 C.F.R. § 4.16(a) set out minimum percentage requirements for service connected disabilities that serve as the basis for the grant of TDIU.  The Veteran's service connected disabilities do not meet these percentage requirements.  

It is VA policy; however, that all Veteran's who are unable to work due to service connected disability will be awarded TDIU.  38 C.F.R. § 4.16(b).  Where a veteran does not meet the percentage requirements, but there is evidence of unemployability, the claim for TDIU will be referred to the Director of VA's Compensation and Pension Service.  38 C.F.R. § 4.16(b).  If the Veteran does not meet the percentage requirements, the Board cannot grant TDIU in the first instance, but must first insure that the TDIU claim is referred to the Director of C&P for adjudication.  Bowling v. Principi, 15 Vet. App. 1 (2001).

In this case, a VA examiner has provided an opinion that the service connected low back disability would preclude all sedentary and physical labor.  In essence the opinion supports the grant of a TDIU.  The record contains no opinion to the contrary.  The Board cannot; however, grant TDIU in the first instance without insuring that the claim is adjudicated in accordance with 38 C.F.R. § 4.16(b).

Moreover, at the January 2009 VA examination, the Veteran reported a history of erectile dysfunction.  When asked whether this symptom was unrelated to claimed disability, the response was no.  However, the examiner did not provide any other objective findings or give an etiological opinion with rationale.  Given these deficiencies, the Board finds that the Veteran should be afforded another VA examination to determine whether he has erectile dysfunction associated with his service-connected low back disability.     

Accordingly, this case is remanded for the following action:

1.  Ask the Veteran to complete a formal application for TDIU and provide him with VCAA notice as to this issue.

2.  Refer the issue of entitlement to TDIU to VA's Director of C&P for adjudication in accordance with the provisions of 38 C.F.R. 4.16(b).

3.  The Veteran should be scheduled for an appropriate VA examination to determine the etiology of his erectile dysfunction.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  After reviewing the claims file and examining the Veteran, the examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that the Veteran's erectile dysfunction is a neurologic abnormality associated with his service-connected low back disability.  A detailed rationale for any opinion provided should be given.  

4.  If the issues remain denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


